In an action, inter alia, to recover damages pursuant to 42 USC § 1983, the plaintiff appeals, as limited by its brief, from so much of an order of the Supreme Court, Rockland County (Bergerman, J.), dated August 26, 2002, as granted that branch of the defendant’s motion which was for summary judgment dismissing the cause of action to recover damages pursuant to 42 USC § 1983.
Ordered that the order is affirmed insofar as appealed from, with costs.
In opposition to the defendant’s prima facie demonstration of entitlement to judgment as a matter of law, the plaintiff failed to raise a triable issue of fact as to whether the defendant’s emergency closure of its motel pursuant to Town Code § 78-11 (A) violated 42 USC § 1983 (see Catanzaro v Weiden, 188 F3d 56 [1999]). Ritter, J.E, Florio, S. Miller and H. Miller, JJ., concur.